1. Where burglary and larceny were committed together, the prisoner’s possession of the stolen property (wheat) twelve days thereafter, if not satisfactorily explained, would be a circumstance to be considered on his trial for the burglary. In order for the possession, though after such a lapse of time, to be of no weight as a fact tending to prove guilt, it would have to be accounted for. The prisoner would not be relieved from the burden of explaining it, if he wished to rid himself entirely of its effect in its due connection with other circumstances.2. There was no abuse of discretion in refusing a new trial.